In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________
No. 20-1754
JERRY SMITH, JR.,
                                                   Plaintiff-Appellee,
                                 v.

MELVIN FINKLEY and
ADAM STAHL,
                                             Defendants-Appellants.
                     ____________________

         Appeal from the United States District Court for the
                   Eastern District of Wisconsin.
             No. 18-cv-00143 — Lynn Adelman, Judge.
                     ____________________

   ARGUED DECEMBER 7, 2020 — DECIDED AUGUST 18, 2021
               ____________________

    Before SYKES, Chief Judge, and BRENNAN and ST. EVE, Cir-
cuit Judges.
    BRENNAN, Circuit Judge. Jerry Smith, Jr. reportedly left the
scene of a fight and returned with a gun. After a citizen com-
plained, two Milwaukee police officers on patrol came upon
Smith and saw that he matched the description relayed by
dispatch. When the officers approached Smith to investigate,
he fled. The officers followed, believing Smith was armed.
2                                                   No. 20-1754

    Smith was found hiding on a rooftop one block away, and
when the pursuing officers discovered him, an intense and
dangerous standoff took place. After Smith refused numerous
orders to cooperate, two other officers—Melvin Finkley and
Adam Stahl, the defendants here—approached Smith, and be-
lieving he was armed, drew their guns. What followed is dis-
puted: the officers thought Smith was reaching down behind
an air conditioning unit for a gun, and Smith said he was re-
sponding to an earlier command to get down on the ground.
Finkley and Stahl shot Smith three times. He survived but
with serious injuries. Video from the officers’ body cameras
captured these events.
    Smith sued under 42 U.S.C. § 1983 and alleged excessive
force in violation of the Fourth Amendment. The officers
moved for summary judgment, arguing that their use of force
was reasonable as a matter of law and that qualified immun-
ity shielded them from liability. After the district court denied
the officers’ motion, they filed this interlocutory appeal of the
denial of qualified immunity. In this posture, appellate juris-
diction is limited: we can resolve an abstract legal question,
but not factual disputes that are important to and inseparable
from the qualified immunity defense.
    As we must, we consider this court’s jurisdiction in view
of Smith’s claim of unreasonable use of deadly force and the
officers’ qualified immunity defense. That assessment, from
the perspective of a reasonable officer on the scene, evaluates
whether the totality of the circumstances justified seizure by
shooting. Some of those circumstances weighed in favor of
the police using deadly force to seize Smith. But in the short
time frame before and when the officers shot Smith, factual
disputes exist about how much of a threat Smith posed and
No. 20-1754                                                      3

how actively he was resisting. The qualified immunity deci-
sion depends upon and cannot be separated from these dis-
putes, which are integral to the merits of Smith’s claim.
Because we cannot resolve these factual disputes, we dismiss
this appeal for lack of jurisdiction.
                                I.
                                A.
   As in many qualiﬁed immunity cases, the factual record
plays a critical role in our review of the district court’s deci-
sion. Our account of the facts comes from the evidence
submitted on the defendants’ summary judgment motion,
construed in Smith’s favor. King v. Hendricks Cnty. Comm’rs,
954 F.3d 981, 984 (7th Cir. 2020). That evidence includes vid-
eos from the body cameras of three of the oﬃcers involved.
These videos overlap in time and place and show the same
events from diﬀerent perspectives.
     Although we view the facts in the light most favorable to
the nonmovant on summary judgment, qualiﬁed immunity
precedent provides that a factual account is not to be credited
if it is “blatantly contradicted” by the video evidence. Scott v.
Harris, 550 U.S. 372, 380 (2007). “This is because on summary
judgment we view the facts in the light most favorable to the
nonmovant only if there is a genuine dispute about those
facts.” Horton v. Pobjecky, 883 F.3d 941, 944 (7th Cir. 2018) (cit-
ing Scott, 550 U.S. at 378–81). When video “ﬁrmly settles a fac-
tual issue,” we will not “indulge stories clearly contradicted
by the footage” because there is no genuine factual dispute.
Horton, 883 F.3d at 944. “Of course, videos are sometimes un-
clear, incomplete, and fairly open to varying interpretations.”
Id. “A conclusive video allows a court to know what happened
4                                                   No. 20-1754

and decide the legal consequences,” but a video that is ambig-
uous or “not wholly clear” can be relied on only for those facts
that can be established “with conﬁdence” and “beyond rea-
sonable question.” Johnson v. Rogers, 944 F.3d 966, 967, 969 (7th
Cir. 2019).
                               B.
    Now to the facts, which occurred in Milwaukee on August
31, 2017, at approximately 1:00 p.m. The events here unfolded
in three stages: (1) bicycle oﬃcers approached Smith who ran
away; (2) believing Smith was armed, the bicycle oﬃcers fol-
lowed and found him one block away on the roof of a parking
garage; and (3) after a standoﬀ the defendant oﬃcers ap-
proached Smith on the roof and shot him.
       1. Smith’s interaction with bicycle oﬃcers
    City of Milwaukee uniformed police oﬃcers Robert Ferrell
and Matthew Wenzel (who are not defendants here) were pa-
trolling on bicycles. In response to a citizen complaint of two
men with guns, the oﬃcers reported to an apartment building
at 2922 West Wells Street in Milwaukee. Dispatch told them
there had been a ﬁght near the building, and that police were
sent to respond, but those involved had dispersed. The oﬃc-
ers also learned that 15 to 30 minutes after the ﬁght, a citizen
reported that the two men had returned with guns.
    Arriving on the scene, Ferrell and Wenzel encountered
two men walking west on the 2800 block of West Wells Street
who matched the descriptions from the dispatch. Wenzel’s
body camera video depicts the oﬃcers’ interactions with
these two men. Smith does not dispute he was one of the men,
although he maintains he returned to retrieve his cell phone,
which had fallen to the ground during the earlier ﬁght. When
No. 20-1754                                                    5

the oﬃcers asked the men to stop and talk, one stopped, but
the other—later identiﬁed as Jerry Smith—walked rapidly
away from the oﬃcers while talking on his phone. He then
ran south on 29th Street.
    Before Smith ran, the oﬃcers observed a bulky, L-shaped
object about six inches long in his left pants pocket. While run-
ning away, Smith was seen using his left hand to cover and
hold the object in place. Wenzel’s video depicts this, although
a gun is not visible in the video. Based on his 22 years’ expe-
rience as an oﬃcer, along with how the object looked and how
Smith appeared to be holding it, Wenzel thought Smith pos-
sessed a gun. Ferrell concluded the same. For his part, Smith
testiﬁed that as he ran from the two bicycle oﬃcers, he heard
a man he knew as “Chris” scream to the oﬃcers that Smith
had a gun.
   From these events, the oﬃcers concluded that Smith was
one of the subjects of the earlier dispatch. On their bicycles,
Ferrell and Wenzel chased Smith on 29th Street towards Wis-
consin Avenue. But Ferrell lost sight of Smith as he turned into
an alley that runs behind a diﬀerent apartment building at
2905 West Wisconsin Avenue. Wenzel caught up with Ferrell,
and for a few minutes they looked for Smith in yards and be-
hind fences adjacent to the alley.
       2. On the roof behind 2905 West Wisconsin Avenue
    The back of the apartment building faces south and in-
cludes a one-story parking garage accessible from the alley. A
staircase on the west side of the garage allows access to the
roof.
   Ferrell and Wenzel climbed the staircase. At the top, they
were able to see out onto the rectangular roof, which was
6                                                    No. 20-1754

bordered on three sides with a short perimeter wall. The
fourth side, to the oﬃcers’ left, is formed by the wall of the
apartment building. The oﬃcers observed two cube-shaped
air conditioning (AC) units, each waist high, set about twenty
feet apart, one after the other and parallel to the building.
    Wenzel, as he told Ferrell at the time, hesitated to step onto
the roof because he believed Smith had a gun. While scanning
the roof from the staircase, the oﬃcers noticed a shadow mov-
ing behind the AC unit closer to them. The shadow was cast
by Smith, who was hiding behind that unit.
    Smith peeked out. The oﬃcers saw him, and from the
staircase, they pointed their service weapons at Smith. They
yelled a series of commands, including “show your hands”
and “get over here and we won’t shoot.” As the oﬃcers
shouted to Smith, he walked away from them toward the far
end of the roof. Smith says he complied with the oﬃcers’ com-
mands, but the video clearly contradicts this. At one point,
Smith showed his hands with the right holding a black phone.
Wenzel’s video shows that Smith moved his hands toward his
pockets several times, and Wenzel and Ferrell repeatedly
shouted at Smith not to do so. For about ninety seconds, Wen-
zel and Ferrell ordered Smith to come to them and to get oﬀ
the roof—repeating these commands approximately 25 to 30
times. Smith did not comply. With their guns pointed at
Smith, the oﬃcers remained on the staircase.
    Although Wenzel’s body camera audio does not clearly
capture the exchange, Wenzel attested that Smith said he did
not have a weapon. Wenzel responded to Smith that was good
and that he would not get hurt, but that he should come over
to the oﬃcers. Wenzel believed that Smith still had a gun on
No. 20-1754                                                             7

his person, or that he had placed a gun behind one of the AC
units.
   Meanwhile, Smith continued to walk around on the roof.
He repeatedly put his hands up and then down towards his
pockets. The oﬃcers kept shouting commands to Smith in-
cluding “get your hands out of your pockets,” “walk over
here now,” and “you want this to go good, you come here
now.” At one point, Smith stood still and looked around for
approximately thirty seconds. During that standstill, Wenzel
and Ferrell say they believed Smith was trying to decide
whether to ﬁght the oﬃcers or to ﬂee from the rooftop.
   The oﬃcers’ body camera videos captured Wenzel telling
Smith: “This is a no-win situation—get over here and get on
the ground.” Wenzel gave this order approximately 25 sec-
onds before the shooting. 1
        3. Finkley and Stahl arrive and the shooting
    Oﬃcers Finkley and Stahl received the same dispatch as
Ferrell and Wenzel about two men with guns at 29th and West
Wells Streets. Finkley and Stahl drove to that location, and cit-
izens pointed to where the two men went. They then received
a second dispatch that other oﬃcers had pursued an armed
man who had been discovered hiding on the roof of the park-
ing garage behind 2905 West Wisconsin Avenue. They quickly
drove there, ran down the alley, saw other police oﬃcers, and
then went to the stairs on the west side of the parking garage.
   When Finkley and Stahl arrived, Wenzel and Ferrell were
standing on the stairs to the roof with their weapons pointed


1 Stahl’s body camera audio also picked up that order as Finkley and Stahl

moved up the staircase to the roof.
8                                                       No. 20-1754

at Smith. Finkley asked “how we looking?” and Stahl asked
“do you want us to go up?” They were told “he’s up on the
roof.” Finkley then asked if “he got the gun in his hand?” and
Ferrell told Finkley and Stahl that “he doesn’t have a gun in
his hand but he was hiding behind the AC unit.”
   At this point, Finkley and Stahl believed that Smith pos-
sessed a gun or had immediate access to one, although they
had not seen Smith with a gun in his hand. Smith testiﬁed he
did not have a gun that day, though he admitted knowing the
oﬃcers thought he had a gun.
   As Finkley and Stahl climbed from the stairs onto the roof,
Ferrell yelled “put your hands in the air—do it now!” 2 Finkley
described Smith as “ﬁdgety” and Stahl described Smith as
“nervous and ﬁdgety.” With their weapons drawn, Finkley
and Stahl walked quickly toward Smith, who was standing by
the far edge of the roof past the second AC unit. Finkley
walked closer to the building wall and Stahl walked to
Finkley’s right. Stahl then yelled to Smith “Get your hands in
the air—do it now—turn around, turn around.”
    Smith walked toward the northeast corner of the roof. He
ﬁrst faced the oﬃcers with his hands by his sides, then with
them stretched out parallel to the ground empty palms facing
out. The oﬃcers concluded Smith had disregarded their com-
mands, but Smith said he complied with their orders. Finkley
attested he heard Smith say something like “what are you go-
ing to do, shoot me?”, although that statement was not rec-
orded. Smith then stepped toward Finkley.

2 The audio of Wenzel’s and Stahl’s body cameras captured these com-
mands. Finkley’s body camera did not record the audio until 28 seconds
into the encounter, after the shots were fired.
No. 20-1754                                                  9

    The parties dispute what happened next. Finkley says
Smith suddenly bent at his waist and lunged toward the back
side of the far AC unit, which was between Smith and Finkley.
Stahl, who was to Finkley’s right, says he saw Smith move to-
ward Finkley. Smith testiﬁed that after he showed his hands,
he told the oﬃcers he did not have a gun. According to Smith,
he “turned to lay on my stomach to get put in handcuﬀs.”
Smith disputes that he lunged and says he leaned toward the
ground trying to follow the oﬃcers’ instructions to “get
down.”
   The two oﬃcers then ﬁred three shots at Smith in quick
succession. As Smith moved downward, Finkley shot ﬁrst.
Then Stahl shot second, and Finkley shot third. Finkley’s
video shows Smith bending forward with the AC unit be-
tween them. The perspective from Stahl’s video is somewhat
diﬀerent. It shows a greater distance between Smith and the
back of the AC unit, and Smith bending forward toward the
rooftop. Per the oﬃcers’ body camera videos, Smith was hit
with the bullets in the head and the pelvis.
   As Smith was hit with bullets, he fell to the ground.
Finkley went to Smith and determined that he was not armed.
The oﬃcers searched but they did not ﬁnd a gun on the roof.
Smith was taken to the hospital and survived the gunshot
wounds. Doctors removed part of his lower intestine, and a
bullet that struck his pelvis remains lodged there, leaving him
partially paralyzed in his right leg and unable to walk nor-
mally.
   For temporal context, approximately eight minutes
elapsed between Ferrell and Wenzel ﬁrst encountering Smith
on Wells Street and the shooting. The time between Ferrell
and Wenzel seeing Smith’s shadow on the roof and the
10                                                 No. 20-1754

shooting was approximately 1 minute 40 seconds. Finkley and
Stahl arrived on the staircase 20 seconds before the shooting
and they were on the roof for about ten seconds before they
shot Smith.
    As Milwaukee police oﬃcers, Finkley and Stahl are
trained that when approaching any situation, they should
consider that it might result in the use of force, and they
should apply their training, experience, and common sense to
evaluate their approach and response to unfolding events.
They are also trained that they are privileged to use deadly
force to prevent great bodily harm to themselves or third par-
ties only when it would be reasonable under all existing cir-
cumstances.
    Finkley and Stahl oﬀer diﬀerent but consistent rationales
for shooting Smith. Finkley said he thought they were dealing
with an armed subject who had threatened citizens with a gun
and was refusing to comply with oﬃcers’ commands. He tes-
tiﬁed he believed his life and the lives of others were in immi-
nent danger, so he ﬁred his weapon. Stahl said Smith had not
obeyed any commands, and that because of shadows he could
not see Smith’s hands. Stahl said Smith was facing Finkley.
Then Stahl heard a shot, saw Smith move toward Finkley, and
thought Smith had shot at Finkley. Stahl claimed he then ﬁred
one shot to protect Finkley. Finkley said he heard another
shot, and then he ﬁred a second shot because he did not be-
lieve that Smith had “ceased his threatening actions.” The dis-
tance between the oﬃcers and Smith when they shot can be
estimated from the videos as perhaps 15 feet.
    Smith disputes both oﬃcers’ accounts. He denies he made
any “threatening actions” and testiﬁed he was only trying to
follow their instructions to “get on the ground.” Smith also
No. 20-1754                                                            11

disputes that Stahl could think Smith shot at Finkley. This is
because on the stairs Stahl was told Smith did not have a gun
in his hand, and Stahl admitted he never saw a gun in Smith’s
hands.
                                   II.
    Smith ﬁled suit. After twice amending his complaint and
abandoning allegations against other defendants, he focused
his 42 U.S.C. § 1983 claim as one of excessive force by Finkley
and Stahl in violation of the Fourth Amendment. The parties
engaged in discovery, including taking depositions of the
plaintiﬀ and the oﬃcers involved.
     Finkley and Stahl then moved for summary judgment,
contending that their use of deadly force was reasonable, and
if it was not, that they are entitled to qualiﬁed immunity. On
the use of force, the district court recited the standard that an
oﬃcer’s actions must be assessed from the perspective of a
reasonable oﬃcer on the scene. Relying on the body camera
videos, the district court made a series of ﬁndings, including
that when Finkley and Stahl approached Smith on the roof,
Smith raised his hands and showed that his palms were
empty. The court also found that when Smith bent forward,
he was surrendering, not lunging or making other threatening
movements. According to the district court, Smith was trying
to comply with oﬃcers’ orders by intending to lie face ﬁrst on
the ground. 3


3 The district court did not name which officer’s body camera video it re-
lied on when it made various findings, with one exception. The court re-
ferred to Stahl’s camera when contrasting his belief that he thought Smith
had a gun with Stahl’s “camera show[ing] Smith standing with two empty
hands immediately before the officers began shooting.”
12                                                    No. 20-1754

    Viewing the evidence in the light most favorable to Smith,
the district court concluded that “a reasonable jury could ﬁnd
that [the oﬃcers] lacked probable cause to believe that, at the
time they used deadly force, Smith posed an immediate threat
to their safety or to the safety of others.” So the district court
denied the oﬃcers’ summary judgment motion on the issue
of the reasonableness of their use of deadly force.
    Next, the district court considered each oﬃcer’s qualiﬁed
immunity aﬃrmative defense. Incorporating its ﬁndings on
the oﬃcers’ use of deadly force, the district court ruled against
the oﬃcers:
       [W]hen the evidence is viewed in the light most
       favorable to Smith, it does not show that Oﬃcer
       Finkley perceived that Smith was reaching for a
       gun at the time he was shot. Nor does it show
       that Stahl reasonably believed that Smith had a
       gun and had shot at Finkley. Rather, a jury
       could reasonably ﬁnd that both Finkley and
       Stahl shot an unarmed man who was in the pro-
       cess of surrendering. … Because a jury could
       ﬁnd that the oﬃcers did not have probable
       cause to believe that Smith had put them or oth-
       ers in imminent danger, the oﬃcers are not en-
       titled to qualiﬁed immunity.
    On the first part of the officers’ dispositive motion, the dis-
trict court held that a reasonable jury could find that the offic-
ers unreasonably used deadly force. For the second part, the
qualified immunity decision, the district court phrased the
test as what “a jury could find,” rather than making a judicial
determination. But qualified immunity “is a matter of law for
the court.” Riccardo v. Rausch, 375 F.3d 521, 526 (7th Cir. 2004).
No. 20-1754                                                      13

“The question of a defendant’s qualified immunity is a ques-
tion of law for the court, not a jury question.” Warlick v. Cross,
969 F.2d 303, 305 (7th Cir. 1992); see also Rakovich v. Wade, 850
F.2d 1180, 1201–02 (7th Cir. 1988) (en banc) (citing Mitchell v.
Forsyth, 472 U.S. 511, 528 (1985), and Harlow v. Fitzgerald, 457
U.S. 800, 817–19 (1982)) (same).
   The officers then filed this interlocutory appeal under 28
U.S.C. § 1291 solely from the district court’s denial of qualified
immunity, which we review de novo. See Behrens v. Pelletier,
516 U.S. 299, 306 (1996); Day v. Wooten, 947 F.3d 453, 460 (7th
Cir. 2020).
                                III.
                                A.
    Jurisdiction is this court’s first question. See, e.g., Guerra
Rocha v. Barr, 951 F.3d 848, 851 (7th Cir. 2020). Appellate juris-
diction is generally limited to final decisions under 28 U.S.C.
§ 1291, but it does extend to collateral orders such as the de-
nial of summary judgment on a defense of qualified immun-
ity. Mitchell, 472 U.S. at 528–30. Such an appeal is permitted
because “[q]ualified immunity is an entitlement to avoid trial
(in addition to other burdens of litigation), and that represents
an interest entirely independent of the underlying subject
matter of the suit,” as well as an interest that is unreviewable
on appeal from a final judgment. Jones v. Clark, 630 F.3d 677,
679 (7th Cir. 2011).
    Not all denials of qualiﬁed immunity may be appealed,
though. “[A] defendant, entitled to invoke a qualiﬁed immun-
ity defense, may not appeal a district court’s summary judg-
ment order insofar as that order determines whether or not
the pretrial record sets forth a ‘genuine’ issue of fact for trial.”
14                                                   No. 20-1754

Johnson v. Jones, 515 U.S. 304, 319–20 (1995). But “Johnson does
not prohibit [review of] the abstract legal question of whether
a given set of undisputed facts demonstrates a violation of
clearly established law.” Gutierrez v. Kermon, 722 F.3d 1003,
1009 (7th Cir. 2013). Because our jurisdiction is conﬁned to
questions of law, “we may not review a determination that
the evidence is suﬃcient to proceed to trial.” Dockery v. Black-
burn, 911 F.3d 458, 461 (7th Cir. 2018). Said diﬀerently, our ju-
risdiction on interlocutory appeal extends to pure questions
of law, not mixed questions of law and fact.
    The line between a non-appealable factual dispute and an
appealable abstract legal question is not always clear, and it
has been drawn using diﬀerent terms and phrases. Compare
Stinson v. Gauger, 868 F.3d 516, 524 (7th Cir. 2015) (en banc
majority) (“Our basic question in determining whether we
have jurisdiction over this appeal, then, is whether our case is
one of evidentiary suﬃciency or one of a question of law.”),
with id. at 532 (en banc dissent) (“The jurisdictional bar applies
if the issues raised on appeal are limited to the ‘who, what,
where, when, and how’ of the case.”). Either way, a challenger
to a district court’s denial of qualiﬁed immunity “eﬀectively
pleads himself out of court by interposing disputed factual is-
sues in his argument.” Gutierrez, 722 F.3d at 1010. “Of course,
any reference to a disputed fact, however cursory, is not au-
tomatically disqualifying.” Estate of Williams v. Cline, 902 F.3d
643, 649 (7th Cir. 2018) (citing Gutierrez, 722 F.3d at 1011).
Mentioning disputed facts in an otherwise purely legal argu-
ment is not fatal, to be sure. Jurisdiction depends on whether
the legal and factual arguments are separable. Id.
   Another approach has been to treat qualiﬁed immunity
“as an ‘abstract’ matter of law, for purposes of jurisdiction,
No. 20-1754                                                     15

when antecedent facts are taken as given and we are asked to
review only the application of a legal standard to those given
facts in a qualiﬁed-immunity assessment.” Hanson v. Levan,
967 F.3d 584, 591 (7th Cir. 2020) (ruling on motion to dismiss
§ 1983 claim that employment termination violated First
Amendment as impermissibly based on political aﬃliation).
This contrasts with the case on the merits, which “concerns
who is in the right, not how much legal uncertainty must be
cleared away to ﬁnd the answer.” Allman v. Smith, 790 F.3d
762, 764 (7th Cir. 2015).
    Regardless of approach, “[t]he problem” in deciding
whether a qualiﬁed immunity denial is appealable “is that a
great number of orders denying qualiﬁed immunity at the
pretrial stage are linked closely to the merits of the plaintiﬀ’s
claim.” Jones, 630 F.3d at 679 (citing Johnson, 515 U.S. at 311-12,
and Mitchell, 472 U.S. at 527–29). This case’s facts “fall[] close
to the hazy line between appealable and nonappealable or-
ders established by Johnson.” Gutierrez, 722 F.3d at 1011. When
deciding on which side of this line a qualiﬁed immunity ap-
peal properly belongs, we closely examine two things. We
ﬁrst review the district court’s decision to see if it identiﬁes
factual disputes as the reason for denying qualiﬁed immun-
ity. And we consider the arguments (or stipulations) oﬀered
by those appealing to see if they adopt the plaintiﬀ’s facts, or
instead make a “back-door eﬀort” to use disputed facts. See,
e.g., Strand v. Minchuk, 910 F.3d 909, 913–14 (7th Cir. 2018);
Gutierrez, 722 F.3d at 1010–1011; Jones, 630 F.3d at 680–81.
    At its root, this boundary is based on the connection, if
any, between the qualiﬁed immunity defense and the dis-
puted factual questions. Jurisdiction is not proper when “all
of the arguments made by the party seeking to invoke our
16                                                    No. 20-1754

jurisdiction are dependent upon, and inseparable from, dis-
puted facts.” White v. Gerardot, 509 F.3d 829, 835 (7th Cir.
2007); see also Gutierrez, 722 F.3d at 1009, 1011 (applying this
standard).
                                B.
   We review whether this court has jurisdiction in light of
Smith’s claim of unreasonable use of deadly force, and of the
oﬃcers’ aﬃrmative defense of qualiﬁed immunity, both gov-
erned by well-established law.
    The use of force against a suspect is a seizure subject to the
reasonableness requirement of the Fourth Amendment. Ten-
nessee v. Garner, 471 U.S. 1, 7 (1985); see Torres v. Madrid, 141 S.
Ct. 989, 1003 (2021). Under Garner, an oﬃcer who uses deadly
force on a ﬂeeing suspect violates the Fourth Amendment. An
oﬃcer acts reasonably when deploying force if he “has prob-
able cause to believe that the suspect poses a threat of serious
physical harm, either to the oﬃcer or to others.” Garner, 471
U.S. at 11. When determining the reasonableness of the force
used, we consider the factors considered in Graham v. Connor,
490 U.S. 386 (1989). The Graham factors include the severity of
the crime at issue, the immediate threat the suspect posed to
the safety of the police oﬃcers and others, and if the suspect
actively resisted or attempted to evade arrest by ﬂight. Id. at
396. In addition, we consider “whether the individual was un-
der arrest or suspected of committing a crime; whether the in-
dividual was armed; and whether the person was interfering
or attempting to interfere with the oﬃcer’s duties.” Dawson v.
Brown, 803 F.3d 829, 833 (7th Cir. 2015). The fundamental
question is “whether the totality of the circumstances justiﬁed
a particular sort of … seizure.” Garner, 471 U.S. at 8–9.
No. 20-1754                                                       17

    Courts assess the totality of the circumstances from the
perspective of a reasonable oﬃcer on the scene. See Graham,
490 U.S. at 396; see also Plumhoﬀ v. Rickard, 572 U.S. 765, 775
(2014). “This perspective is critical.” Siler v. City of Kenosha, 957
F.3d 751, 759 (7th Cir. 2020). “[A] court must consider the
amount and quality of the information known to the oﬃcer at
the time.” Burton v. City of Zion, 901 F.3d 772, 780 (7th Cir.
2018) (internal quotation marks omitted). This includes “the
level of duress involved; ‘and the need to make split-second
decisions under intense, dangerous, uncertain, and rapidly
changing circumstances.’” Siler, 957 F.3d at 759 (quoting Hor-
ton, 883 F.3d at 950, and citing Graham, 490 U.S. at 396–97). “If
the person of interest threatens the oﬃcer with a weapon,
deadly force may be used, because the risk of serious physical
harm to the oﬃcer has been shown.” King, 954 F.3d at 985.
    Responding to Smith’s claim, the oﬃcers argue that their
use of deadly force was reasonable, and if not, that they are
entitled to qualiﬁed immunity. The doctrine of qualiﬁed im-
munity shields public oﬃcials “from undue interference with
their duties and from potentially disabling threats of liabil-
ity.” Harlow, 457 U.S. at 806. More than a “mere defense to
liability,” it provides “immunity from suit.” Mitchell, 472 U.S.
at 526. Qualiﬁed immunity “gives government oﬃcials
breathing room to make reasonable but mistaken judgments
about open legal questions” and “protects all but the plainly
incompetent or those who knowingly violate the law.”
Ashcroft v. al-Kidd, 563 U.S. 731, 743 (2011) (internal quotation
marks omitted). The doctrine “is an aﬃrmative defense.” Sinn
v. Lemmon, 911 F.3d 412, 418 (7th Cir. 2018). “[O]nce the de-
fense is raised, it becomes the plaintiﬀ’s burden to defeat it.”
Jewett v. Anders, 521 F.3d 818, 823 (7th Cir. 2008).
18                                                   No. 20-1754

    Whether qualiﬁed immunity applies turns on two ques-
tions: ﬁrst, whether the facts presented, taken in the light most
favorable to the plaintiﬀ, describe a violation of a constitu-
tional right; and second, whether the federal right at issue was
clearly established at the time of the alleged violation. Tolan v.
Cotton, 572 U.S. 650, 655–56 (2015) (per curiam). These ques-
tions may be addressed in either order. Jones, 630 F.3d at 682
(citing Pearson v. Callahan, 555 U.S. 223, 236–43 (2009)). “If ei-
ther inquiry is answered in the negative, the defendant oﬃcial
is protected by qualiﬁed immunity.” Koh v. Ustich, 933 F.3d
836, 844 (7th Cir. 2019) (citation and internal quotation marks
omitted).
                               IV.
    With these legal standards in mind, we now consider our
jurisdiction by reviewing the district court’s decision and the
defendants’ arguments on appeal.
   At the outset, we note that both the decision and the ap-
pellate briefing contain ostensible factual disputes. Two of
those—whether Smith complied with orders before Finkley
and Stahl arrived, and how Smith approached Finkley—are
resolved by the body camera videos, which blatantly contra-
dict Smith’s positions. See, e.g., Johnson, 944 F.3d at 969;
Dockery, 911 F.3d at 464–66; Horton, 883 F.3d at 944.
   First, Smith said he complied with the officers’ commands.
The videos clearly and repeatedly demonstrate otherwise.
Smith refused to stop and talk with Ferrell and Wenzel at 29th
and Wells Streets, and then ran away and hid on the roof of
the parking garage. Then, for approximately 90 seconds,
Smith refused to obey 25 to 30 commands from the officers.
Following any brief compliance, such as Smith taking his
No. 20-1754                                                               19

hands away from his pockets, were refusals to comply, as by
walking away from the officers and crouching behind the
eastern AC unit. Put simply, this was a standoff between
Smith and the officers, as the videos unequivocally depict.
Second, Smith disputed that he moved toward Finkley when
the officers got on the roof and approached him. But again,
the videos clearly contradict this. They show that while
Finkley and Stahl moved east on the roof, Smith stepped to-
ward Finkley with the eastern AC unit between them.
    With those facts clarified, we turn to the district court’s
opinion. On qualified immunity, the court phrased the stand-
ard as what a reasonable jury could find, rather than render-
ing a legal determination. Presuming that the district court
meant that a genuine issue of material fact precluded sum-
mary judgment for defendants on the grounds of qualified
immunity, we conclude that two closely related factual dis-
putes formed the basis for the denial of qualified immunity:
(1) how Smith moved to the ground before and as he was shot;
and (2) whether Smith posed an immediate threat.4
    We also examine the appellate arguments to see if they
adopt the plaintiff’s facts, or if they dispute the sufficiency of
the evidence. Stinson, 868 F.3d at 524. The defendants say they
do not contest the facts on appeal. As for procedure, they ar-
gue that the district court erroneously disregarded undis-
puted facts and substituted its own interpretation of the body

4 The parties also disagree as to why Stahl shot Smith, but as framed by
the parties, this dispute does not impact the question of appellate jurisdic-
tion. At issue is whether a reasonable officer under these circumstances
would have used deadly force, Graham, 490 U.S. at 396, not Stahl’s subjec-
tive state of mind as to why he shot. Anderson v. Creighton, 483 U.S. 635,
641 (1987).
20                                                 No. 20-1754

camera videos. As for substance, the defendants present ar-
guments on each prong of qualified immunity, first that
neither officer’s actions here amounted to a constitutional vi-
olation, and second that the constitutional right allegedly vi-
olated was not clearly established.
    The standard, again, to determine if appellate jurisdiction
exists is whether the defendants’ arguments for qualified im-
munity depend upon, and are inseparable from, these two
factual disputes concerning Smith’s movement and the level
of threat he posed. Gant v. Hartman, 924 F.3d 445, 449 (7th Cir.
2019); Gutierrez, 722 F.3d at 1011; White, 509 F.3d at 835. We
evaluate our jurisdiction for each of the two prongs of quali-
fied immunity. See, e.g., Strand, 910 F.3d at 915–16; Weinmann
v. McClone, 787 F.3d 444, 447–51 (7th Cir. 2015).
                              A.
    On the ﬁrst prong, as to the violation of a constitutional
right, the question is whether the totality of the circumstances
justiﬁed the use of deadly force. See Garner, 471 U.S. at 8–9.
We assess this question from the standpoint of a reasonable
oﬃcer on the scene under the Graham factors. 490 U.S. at 396;
see also Burton, 901 F.3d at 780; Dawson, 803 F.3d at 833. To
appreciate that viewpoint, we consider what a reasonable of-
ﬁcer in this case’s circumstances knew and perceived.
   Suspicion of committing a crime. Smith was suspected of re-
turning to the scene of a ﬁght with a gun. Finkley and Stahl
knew this from the ﬁrst dispatch.
    Threat presented, including whether suspect was armed.
Finkley and Stahl reasonably believed that Smith was armed
with a gun. They knew Ferrell and Wenzel reasonably be-
lieved that Smith was carrying a gun. The second dispatch,
No. 20-1754                                                    21

which Finkley and Stahl heard, also stated that the suspect
was armed. As they mounted the stairs, Finkley asked Ferrell
if Smith “got the gun in his hand” and Ferrell responded “he
doesn’t have a gun in his hand but he was hiding behind the
AC unit.”
    Actively resisting. Smith’s fleeing, hiding from the officers,
and not complying with their repeated commands all demon-
strated active resistance. These facts were part of a dispatch
that Finkley and Stahl heard, and when they arrived behind
the apartment building, they saw the standoff (as the videos
depict). In addition, as they went up the stairs to the roof, Fer-
rell told them that Smith had been hiding.
    Duration and stress of episode. This short-duration, high-
stress episode necessitated quick decisions in dangerous and
uncertain circumstances. Stahl’s video shows that he and
Finkley parked their car in the alley behind the apartment
building about 45 seconds before the shooting. Shortly after,
Stahl saw Smith on the roof and drew his service weapon.
Finkley and Stahl reached the stairs to the roof about 20 sec-
onds before the shooting, and about 10 seconds passed be-
tween the defendants getting on the roof and the shooting.
Each of the body camera videos depict a high-pressure situa-
tion.
    Considering this case under the Graham factors, many of
these circumstances would justify the use of deadly force
from the perspective of a reasonable officer stepping onto the
roof where Smith stood. An individual suspected of a crime
involving a firearm, whom the defendant officers reasonably
believed was armed with a gun, had fled and hid from the
police. When discovered, the suspect failed to obey numerous
commands from different officers and a standoff lasting about
22                                                 No. 20-1754

two minutes occurred in a public location bounded by occu-
pied buildings in the middle of the day. This was active re-
sistance.
    At the same time, the totality of the circumstances to jus-
tify a seizure includes the period just before and during the
shooting. See Estate of Williams v. Ind. State Police Dep’t, 797
F.3d 468, 483 (7th Cir. 2015) (considering short time period
from officer’s arrival until seizure as relevant to determina-
tion of whether lethal response was objectively reasonable).
Critical to a reasonable officer’s perspective here is what oc-
curred as the officers were moving onto and across the roof
toward Smith before shooting. This included two closely re-
lated factual disputes: (1) how Smith moved to the ground be-
fore and as he was shot; and (2) whether Smith presented an
immediate threat to the defendant officers. These factual dis-
putes impact two of the Graham factors—the threat level
(including whether the suspect is armed) and the suspect’s re-
sistance, or lack thereof.
       1. Smith’s movement downward
   The parties strongly contest whether on the roof Smith
“lunges” (the oﬃcers’ characterization) or “leans down”
(Smith’s description). The videos from the body cameras of
Finkley and Stahl each depict this sequence.
    Finkley and Stahl aver that as they approached Smith, he
“lunged” down behind the far AC unit where he could have
picked up a gun he might have previously placed there. Fer-
rell and Wenzel saw Smith crouch down on the other side of
that unit, which Wenzel’s video also captures. On the stairs to
the roof, Ferrell told Finkley and Stahl that Smith was “hiding
behind the AC unit,” but Ferrell did not describe which unit.
No. 20-1754                                                    23

    Smith testiﬁed that instead of lunging down, he showed
the oﬃcers his empty hands, told them he did not have a gun,
and then turned to lay on his stomach to be handcuﬀed. Smith
says he “leaned” toward the ground trying to follow instruc-
tions to get down. Wenzel’s body camera audio captured a
command to “get over here and get on the ground” 25 sec-
onds before the shooting.
    How Smith’s movement is perceived likewise can differ
based on the point of view from each officer’s body camera.
In Finkley’s video, Smith appears to step toward Finkley, with
the AC unit between them, and then Smith moves down be-
hind the unit to an area not visible to Finkley. In Stahl’s video,
Smith appears to incline down at a deliberate pace, several
feet back from the AC unit, and at an angle toward the roof
rather than the base of the unit.
     From the objective perspective of a reasonable officer on
the scene, a factual dispute exists as to what Smith appeared
to be doing directly before and as shots were fired. The offic-
ers’ videos do not blatantly contradict or corroborate the ver-
sion of events for one side or the other, leaving this factual
dispute unresolved. See Hurt v. Wise, 880 F.3d 831, 840 (7th
Cir. 2018) (concluding that video of interrogations did not
portray uncontestable facts such as in Scott). Yet this sequence
is an essential part of the totality of the circumstances in eval-
uating whether the seizure by shooting was a constitutional
violation. Finkley and Stahl point to Smith’s movements as
they approached him on the roof as the reason they shot, but
it is an open factual dispute whether Smith appeared to be
surrendering or continuing to actively resist. Each interpreta-
tion goes to the qualified immunity question, the former
weakening the defense and the latter strengthening it.
24                                                         No. 20-1754

        2. Smith as an immediate threat to safety
   The parties also heavily dispute whether Smith posed an
immediate threat to safety while they were on the roof. This
dispute is closely linked with the ﬁrst factual dispute over
Smith’s movement before he is shot.
   As the oﬃcers moved across the roof and approached
Smith in its northeast corner, the Finkley and Stahl videos
show that Smith moved toward the apartment building wall,
and then turned and stepped toward Finkley with the AC unit
between them. They also show that Smith was moving delib-
erately but not aggressively and that he was not complying
with Stahl’s verbal commands to raise his hands and to turn
around. Smith denies he was an immediate threat and says
that following the earlier command to “get down” he leaned
toward the ground to be restrained. The officers argue Smith
was an immediate threat because he was suspected of a gun
crime, he was armed (or so they reasonably believed), and he
was actively resisting. 5
   Again, a factual dispute exists as to whether, from the per-
spective of a reasonable officer on the scene, Smith appeared
to pose an immediate threat to their safety or the safety of


5  The videos are not clear as to whether, when Finkley and Stahl ap-
proached Smith, he held a dark object (a black ﬂip-phone) and what role,
if any, it may have played in the threat calculus. The oﬃcers averred they
saw Smith on the roof holding a cell phone. When Finkley and Stahl
moved onto the roof and toward Smith, the videos show Smith facing the
oﬃcers with his arms waist high and his empty palms facing out. As Stahl
approached Smith, Stahl said that given the dark background he could not
see whether Smith had anything in his hands. Stahl’s video shows that as
Smith is shot, a black ﬂip-phone immediately falls away from Smith’s
body and onto the ground beneath him.
No. 20-1754                                                            25

others. Finkley and Stahl point to the threat Smith posed as
one of the reasons they shot, and Smith denies he engaged in
any “threatening actions.” 6 The videos again do not resolve
this dispute. If the video is viewed as Smith surrendering, no
reasonable officer would shoot in those circumstances. If
viewed as not surrendering, or surrendering from Stahl’s per-
spective but not Finkley’s, then the use of force may have been
justified. And each interpretation goes to the qualified im-
munity question, the first weakening the defense and the sec-
ond strengthening it.
                               *    *    *
    On this record, we have no difficulty concluding that from
the viewpoint of a reasonable officer on the scene, Smith
posed a threat to officers before and as the officers moved
onto the roof. Finkley and Stahl reasonably believed Smith
was armed and that he was actively resisting, two of the fac-
tors in determining the objective reasonableness of the use of
deadly force and thus whether a constitutional right was vio-
lated. See Graham, 490 U.S. at 396; Johnson v. Scott, 576 F.3d 658,
660 (7th Cir. 2009). Yet the foremost consideration in this
evaluation is what happened on the roof. Those ten seconds—
especially the last four seconds preceding and during the
shooting—are the subject of vigorous factual disputes.
   Finkley and Stahl argue their actions were consistent with
constitutional standards. To a reasonable officer in these


6 Smith’s statement to Finkley and Stahl—“What are you going to do,
shoot me?”—which was not recorded, could be viewed as suggesting
Smith was antagonistic, or that he was resigned to his fate. Because the
statement neither increases nor decreases the threat level or level of re-
sistance, we do not find it material to the jurisdictional analysis.
26                                                No. 20-1754

circumstances, given what was known and perceived, Smith
presented a continuing immediate threat and actively re-
sisted, or so they contend. But the record must be viewed in a
light most favorable to Smith. The videos reveal that, in the
four seconds before the shooting, Smith shows his hands
empty with palms out at waist height, steps toward Finkley,
and after an order 25 seconds earlier to “get on the ground,”
moves down to the ground. Crucially, the immediacy of the
threat that Smith presented, and his level of resistance, could
have sufficiently diminished from when the officers first
stepped onto the roof. From a reasonable officer’s perspective,
and based on the totality of the circumstances, deadly force
may no longer have been warranted when the officers shot
Smith.
    These circumstances have analogues in this court’s case
law. An individual surrendering to oﬃcers, or getting down
to the ground so handcuﬀs could be put on, is a reduced
threat and is putting up less resistance. See Gant, 924 F.3d at
451; Strand, 910 F.3d at 915; White, 509 F.3d at 836–37. To a
reasonable officer in these circumstances, whether Smith con-
tinued to present a threat, how immediate that threat was,
and whether Smith continued to resist and how much, are un-
certainties and unresolved material questions of fact. See
Strand, 910 F.3d at 917; Weinmann, 787 F.3d at 449–50. To re-
solve these disputes, we would need to consider inferences
from facts which the parties dispute: the pace and manner in
which Smith approached Finkley; whether Smith’s move-
ments presented an immediate or diminished threat; and
whether and how much Smith was resisting during the offic-
ers’ final approach. Considering inferences is something “we
cannot do without going beyond our jurisdiction on this in-
terlocutory appeal.” Hurt, 880 F.3d at 839.
No. 20-1754                                                   27

    Whether the evidence was enough to constitute a threat or
active resistance marks these as disputes about the suﬃciency
of the evidence. An appeal of the sufficiency of the evidence
for the denial of qualified immunity is not eligible for inter-
locutory consideration. See Plumhoff, 572 U.S. at 772 (citing
Johnson, 515 U.S. at 313); Stinson, 868 F.3d at 526; Jones, 630
F.3d at 680. If we were to resolve these factual disputes, we
would be evaluating the quantity and quality of proof, not
ruling on an abstract legal question.
    In these ways this case is like McKinney v. Duplain, 463 F.3d
679 (7th Cir. 2006), in which the district court denied qualified
immunity on a § 1983 excessive force claim based on a factual
dispute. There, the officer testified he shot as a suspect
charged toward him, which the plaintiffs’ forensic evidence
contradicted. Id. at 689. This court evaluated the case on the
first qualified immunity prong and decided that there was a
factual dispute as to whether a reasonable officer could con-
clude that the circumstances posed a threat of serious physical
harm to himself or others. No jurisdiction existed because this
type of factual dispute was not reviewable on interlocutory
appeal. Id. at 690–91. This court also noted the close connec-
tion between the factual dispute on jurisdiction and the merits
of the case, and therefore how Johnson precluded interlocu-
tory review. Id. at 691.
   Before the officers’ legal argument for qualified immunity
can be decided, these factual disputes as to how much of a
threat Smith posed and how actively he was resisting must be
resolved. The disputes cannot be separated from whether a
constitutional right was violated. See Gutierrez, 722 F.3d at
1011; White, 509 F.3d at 835. These questions are not “different
from any purely factual issues that the trial court might
28                                                    No. 20-1754

confront if the case were tried.” Plumhoff, 572 U.S. at 773. Ra-
ther, they are at the center of this case, which affects appellate
jurisdiction at this interlocutory stage.
                                B.
    To repeat, our evaluation of appellate jurisdiction requires
us to decide if the defendants’ arguments for qualified im-
munity depend upon, and are inseparable from, the factual
disputes concerning Smith’s movement and the level of threat
he posed. On the second prong of qualified immunity, the
question is whether the constitutional right at issue was
clearly established at the time of the alleged violation. District
of Columbia v. Wesby, 138 S. Ct. 577, 589 (2018).
    A constitutional right is clearly established if “the right in
question [is] suﬃciently clear that a reasonable oﬃcial would
understand that what he is doing violates that right.” Wein-
mann, 787 F.3d at 450 (internal quotation marks omitted).
“[T]he clearly established right must be defined with specific-
ity.” City of Escondido v. Emmons, 139 S. Ct. 500, 503 (2019). This
means “[w]e analyze whether precedent squarely governs the
facts at issue, mindful that we cannot deﬁne clearly estab-
lished law at too high a level of generality.” Strand, 910 F.3d
at 917. The Supreme Court has explained that it is particularly
important to adhere to this requirement in excessive force
cases, as it can be diﬃcult to determine how the law on exces-
sive force will apply to a factual situation. “[T]he result de-
pends very much on the facts of each case,” Emmons, 139 S.
Ct. at 503, and “[a]n oﬃcer ‘cannot be said to have violated a
clearly established right unless the right’s contours were suf-
ﬁciently deﬁnite that any reasonable oﬃcial in the defend-
ant’s shoes would have understood that he was violating it.’”
No. 20-1754                                                   29

Kisela v. Hughes, 138 S. Ct. 1148, 1153 (2018) (quoting Plumhoﬀ,
572 U.S. at 778–79).
    Finkley and Stahl argue they are entitled to qualiﬁed im-
munity because the constitutional right Smith claims was not
clearly established in a particularized sense, and they were
not on notice that their actions violated the Constitution. We
consider whether precedent clearly establishes that deadly
force in these circumstances is inappropriate in response to
conduct like Smith’s.
    This court’s cases provide that on the date of these events,
August 31, 2017, shooting an unarmed and surrendering sus-
pect who was not actively resisting in the moments before
shooting and who posed a diminishing threat would violate
clearly established law. Deadly force is warranted only when
an immediate threat of serious harm to the oﬃcers is present.
Weinmann, 787 F.3d at 448; Marion v. City of Corydon, 559 F.3d
700, 705 (7th Cir. 2009); Muhammed v. City of Chicago, 316 F.3d
680, 683 (7th Cir. 2002). Finkley and Stahl in their aﬃdavits in
the district court averred that they were trained on that prin-
ciple.
    “Our decisions show that it is unreasonable to use deadly
force against a suspect who is not resisting arrest and who is
genuinely attempting to surrender.” Gant, 924 F.3d at 451; see
also Miller v. Gonzalez, 761 F.3d 822, 829 (7th Cir. 2014) (“This
prohibition against signiﬁcant force against a subdued
suspect applies notwithstanding a suspect’s previous behav-
ior—including resisting arrest, threatening oﬃcer safety, or
potentially carrying a weapon.”); Alicea v. Thomas, 815 F.3d
283, 292 (7th Cir. 2016) (noting it is “clearly established that
using a signiﬁcant level of force on a non-resisting or a pas-
sively resisting individual constitutes excessive force”). We
30                                                       No. 20-1754

also recognized this principle in Strand. 910 F.3d at 918 (citing
inter alia Miller, 761 F.3d at 829); 7 see also Becker v. Elfreich, 821
F.3d 920, 929 (7th Cir. 2016) (upholding denial of qualiﬁed im-
munity where an oﬃcer used force on suspect who was not
ﬂeeing, out in the open, and surrendered with hands above
his head); Ellis v. Wynalda, 999 F.2d 243, 247 (7th Cir. 1993)
(concluding that an oﬃcer’s justiﬁcation to shoot is not re-
tained to ﬁre at any time thereafter with impunity). As articu-
lated in these cases, the contours of Smith’s constitutional
right were suﬃciently deﬁned that oﬃcers would have un-
derstood what actions violate that right.
   We return to the district court’s analysis. Although the law
on this right is clearly established, and not too general to gov-
ern these facts, on the metrics of “imminent danger” and “im-
mediate threat of serious harm” the record viewed in the light
most favorable to Smith shows factual disputes. At this point,
those disputes are plain: whether, before and as Finkley and
Stahl used deadly force, Smith was threatening or resisting
the oﬃcers. These questions are unresolved and material to
the “clearly established law” prong. Appellate jurisdiction
therefore is not proper.
    Caselaw conﬁrms this conclusion. In excessive force cases
under § 1983 involving a diminished threat of harm and wan-
ing danger from a possible surrender, this and other courts
have concluded from these sorts of factual disputes that ap-
pellate jurisdiction is absent. In White, the district court denied
qualiﬁed immunity and found a genuine issue of material fact
as to whether an individual who did not have a gun in his


7While Gant and Strand post-date these events on August 31, 2017, the
authorities they rely on pre-date those events.
No. 20-1754                                                     31

hands, upon hearing an oﬃcer’s command to “freeze,” turned
with his hands in the air to face the oﬃcer and was shot. 509
F.3d at 832 (7th Cir. 2007). This court concluded that it lacked
jurisdiction to review this denial because the arguments that
the oﬃcer presented—like here, concerning where and how
the plaintiﬀ placed his hands—wholly depended upon, and
were inseparable from, the oﬃcer’s reliance on disputed facts
about whether the plaintiﬀ presented a threat. Id. at 835.
    More recently, we decided an appeal in which a district
court had denied qualiﬁed immunity to a police oﬃcer who,
after an argument and ﬁst ﬁght, shot the plaintiﬀ. Strand, 910
F.3d at 913. Given an unexplained gap between when the ﬁght
stopped and when the oﬃcer shot, a genuine issue of material
fact existed concerning whether the plaintiﬀ was placing the
oﬃcer in imminent danger or actively resisting. Id. at 917. We
concluded that the “existence of a substantial factual dispute
about the circumstances and timing surrounding [the of-
ﬁcer’s] decision to shoot [the plaintiﬀ] precludes a ruling on
[both prongs of] qualiﬁed immunity at this point.” Id. at 918.
    We reached the same result in Gant. 924 F.3d at 447. In that
case, video recordings showed the following in quick succes-
sion: officers approached the crime scene (a store); a suspect
ran out of the store and disregarded officers’ command to get
on the ground; and one officer began to run toward the sus-
pect but turned to see plaintiff standing at the entrance of the
store. Id. The officer shot the plaintiff, mistakenly believing he
was holding a handgun. The plaintiff argued he was attempt-
ing to surrender. Id. Viewing the evidence in the light most
favorable to the plaintiff, the district court denied the officer’s
request for qualified immunity. Id. at 448. We watched the
videos and determined that they did not “utterly discredit”
32                                                   No. 20-1754

the plaintiff’s position that he was trying to comply with or-
ders. Id. at 450.
    At issue in Gant was the same constitutional right as
here—it is unreasonable to use deadly force against a suspect
who is not resisting arrest and who is genuinely attempting
to surrender. We held that the officer could not pursue an in-
terlocutory appeal by arguing that the evidence is insufficient
to support the district court’s conclusion. Id. at 451. See also
McKinney, 463 F.3d at 690–91. But see Johnson, 576 F.3d at 660
(ﬁnding appellate jurisdiction on excessive force claim, and
affirming grant of summary judgment that the force used—a
police dog—was objectively reasonable because plaintiff sur-
rendered at last second after he had used every possible
method at his disposal to flee from police).
    Other circuits have reached comparable conclusions. In
Henderson v. City of Woodbury, 909 F.3d 933 (8th Cir. 2018), a
§ 1983 Fourth Amendment excessive force decision, genuine
issues of material fact existed as to whether an individual,
after he had escaped from a hostage situation, had fully com-
plied with officers’ commands to show his hands and to re-
main still while he was laying on the ground before he was
shot and killed. Id. at 939–40. There the Eighth Circuit re-
versed a finding of qualified immunity for the defendants and
remanded for further proceedings. Id. at 940.
    The same circuit concluded that whether officers had seen
a gun in a suspect’s hand and whether the officers had reason
to fear for their physical safety when they shot were material
factual disputes in Nance v. Sammis, 586 F.3d 604, 608–09 (8th
Cir. 2009). Similar to here, the officers ordered the plaintiff to
get on the ground, and the plaintiff raised his hand or hands
while trying to get to the ground before the officer shot him
No. 20-1754                                                     33

twice. Id. at 607. Viewing the record in the light most favora-
ble to the plaintiff, the Eighth Circuit agreed with the district
court that disputed factual circumstances prevented a grant
of summary judgment for qualified immunity. Id. at 611–13.
   The Ninth Circuit considered a case similar to this one in
Estate of Anderson v. Marsh, 985 F.3d 726 (9th Cir. 2021). A
high-speed car chase ended with the driver crashing. Id. at
728. The pursuing officer approached the vehicle, and accord-
ing to the officer, the driver reached down towards the pas-
senger seat. Id. at 729. This caused the officer to fear that the
driver was reaching for a weapon. Id. The officer shot the
driver, paralyzing him from the chest down. Id. A surveil-
lance video captured the crash and the officer’s approach, but
not the car’s interior. Id. The district court denied the officer’s
request for qualified immunity, concluding that viewing the
evidence in a light most favorable to the plaintiff, the driver
was unarmed with his hands visible. Id. at 730.
    In Marsh, like here, the officer’s interlocutory appeal chal-
lenged the factual basis for the district court’s immunity de-
nial. The officer contested the district court’s decision that
there was a genuine factual dispute as to whether the driver
was reaching under the seat when the officer shot him. Id. at
733–34. But because the appeal impermissibly challenged the
sufficiency of the evidence, the Ninth Circuit dismissed for
lack of jurisdiction. Id. at 734. Two other circuits have reached
similar conclusions. See Jacobs v. Alam, 915 F.3d 1028, 1041 (6th
Cir. 2019) (concluding that a factual dispute existed as to
whether a suspect who was shot constituted threat, which
precluded appellate jurisdiction over qualiﬁed immunity de-
cision); Witt v. West Va. State Police, Troop 2, 633 F.3d 272,
276-77 (4th Cir. 2011) (ruling that video of an altercation
34                                                  No. 20-1754

between plaintiﬀ and oﬃcers was inconclusive, and agreeing
with the district court that factual disputes as to whether
plaintiﬀ posed threat and resisted were questions of material
fact precluding grant of summary judgment on qualiﬁed im-
munity).
    These analogous decisions show that factual disputes
about a diminishing threat or reduced resistance can preclude
appellate jurisdiction or a grant of qualified immunity. Just
so, on facts close but not identical to those here, courts have
concluded that appellate jurisdiction exists. Those decisions
are distinguishable, though, in two critical ways: they in-
volved a more combative suspect, or the suspect was holding
or touching a weapon.
    For example, the Eighth Circuit affirmed a grant of quali-
fied immunity for an officer who shot a combative suspect.
Loch v. Litchfield, 689 F.3d 961 (8th Cir. 2012). The case in-
volved a drunken suspect, who ignored officer’s orders to get
on the ground and continued to engage in aggressive behav-
ior, including approaching the officer, until he shot the sus-
pect. Id. at 964. There, the suspect was far more aggressive
than Smith, going to the threat the suspect posed and his con-
tinued active resistance. Id. at 965–68.
    Whether the suspect is holding or touching a weapon
when shot is also of great consequence in these cases. In one
case decided by our court, after a vehicle pursuit a suspect
fled on foot resulting in a standoff with police. Siler, 957 F.3d
at 754–57. An officer saw a black cylindrical object pressed
against the suspect’s forearm. Id. at 757. The officer pointed
his gun at the suspect and ordered him to “drop it” and “get
to the ground.” Id. The suspect refused, and the officer shot
him. Id. On those facts this court aﬃrmed a grant of qualiﬁed
No. 20-1754                                                   35

immunity. Id. at 760. The same fact played a key role in Liggins
v. Cohen, 971 F.3d 798 (8th Cir. 2020), in which oﬃcers were
investigating a report of a stolen ﬁrearm. They arrived at the
front of a building, and a suspect ran through a breezeway
carrying a gun. Id. at 800. After the oﬃcer shot the suspect, the
Eighth Circuit concluded he had used reasonable force. Id. at
801.
    Contrast this case to Estate of Valverde ex rel. Padilla v.
Dodge, 967 F.3d 1049 (10th Cir. 2020). There, officers pulled up
to arrest Valverde in an undercover drug transaction. Id. at
1055. As Valverde exited his vehicle, he took a gun from his
pocket or waistband area. Id. at 1057. An officer saw the gun
barrel and Valverde’s hand on the gun. Id. at 1062. The officer
then fired and shot Valverde dead. Id. at 1054–57. The district
court denied qualified immunity, and aerial video captured
the events. Id. at 1056. The Tenth Circuit concluded that it had
interlocutory appellate jurisdiction in the case, as the shooting
officer did not dispute that Valverde was discarding the gun
and raising his hands before he was shot. Id. at 1059. The ap-
peals court reversed and granted the officer qualified immun-
ity, concluding that the officer had only a split second to react
when Valverde suddenly drew a gun. Id. at 1059–60, 1068. The
threat in Valverde was greater than here. Although Finkley
and Stahl reasonably believed Smith was armed, no officer on
the stairway or on the roof saw Smith touch a firearm. Indeed,
no gun was ever found there.
   Our recent decision in Lopez v. Sheriff of Cook County, 993
F.3d 981 (7th Cir. 2021), is also distinguishable. That case in-
volved an off-duty police officer, who responded to gunfire,
shot a suspect holding a gun, and then used the suspect’s
body as a human shield to ward off the suspect’s armed
36                                                             No. 20-1754

companion. Id. at 983–85. In Lopez, the district court had
granted the officer qualified immunity, which this court af-
firmed after reviewing security video of the events and con-
cluding that no precedent clearly established that the officer’s
split-second decision to open fire was unlawful. Id. at 987–90.
    The facts in Lopez differ materially from this case. The sus-
pect there not only had a gun, like in Valverde, but also had
already fired it twice and was walking in the general direction
of the officer with a gun in his hand. Id. at 989. The officer
arrived on the scene because shots had been fired, so the dan-
ger was actual, not potential. The standoff in front of the club
in Lopez had already turned violent, materially altering the to-
tality of the circumstances. So the suspect in Lopez presented
a greater threat and offered greater resistance than Smith did
here. The video in Lopez clarified the totality of the circum-
stances, while the video here reveals hotly contested factual
disputes. 8
                                      C.
    This case raises close questions, and if the facts varied
slightly, the outcome could be different.


8 If no analogous case established a right to be free from the force Finkley
and Stahl used, Smith could have tried to show “that the force was so
plainly excessive that, as an objective matter, the police oﬃcers would
have been on notice that they were violating the Fourth Amendment.”
Weinmann, 787 F.3d at 450 (quoting Findlay v. Lendermon, 722 F.3d 895, 899
(7th Cir. 2013)). See, e.g., Taylor v. Rjojas, 141 S. Ct. 52, 53–54 (2020). But
given the nature of the open and contested factual disputes here, this
“plainly excessive force” path is not open to Smith. This is not one of those
“rare cases” in which the constitutional violation is “patently obvious”
and “so outrageous.” Leiser v. Kloth, 933 F.3d 696, 704 (7th Cir. 2019) (in-
ternal quotation marks omitted); see also Weinmann, 787 F.3d at 451.
No. 20-1754                                                   37

    It can be argued that the inquiry here is purely legal and
may be answered on this record. That argument goes as fol-
lows: Under its second prong, qualified immunity is not
pierced unless it is sufficiently clear to a reasonable officer
that in these circumstances it was not lawful to use deadly
force. Weinmann, 787 F.3d at 450. This key inquiry is a legal
question. See Mullenix, 136 S. Ct. at 308 (noting that “objective
unreasonableness is a question of law”); Siler, 957 F.3d at 759
(viewing totality of circumstances and drawing all inferences
for nonmovant, if material facts undisputed, then reasonable-
ness is pure question of law); Dockery, 911 F.3d at 464
(“Whether a particular use of force was objectively reasonable
is a legal determination rather than a pure question of fact for
the jury to decide.” (internal quotation marks omitted)). Ac-
cording to this argument, the qualified immunity decision can
be made because the historical facts have not changed since
August 31, 2017. If the record reveals some uncertainty as to
one or the other party’s responsibility—such as in the last four
seconds before the shooting—any mistake by the defendant
officers as to what is legally allowed is protected by qualified
immunity.
    For this case, that argument paints with too broad a stroke.
Our dissenting colleague suggests that nothing turns on the
answers to the disputes about whether Smith was surrender-
ing or how immediate a threat he presented. For the dissent,
the videos circumscribe the parameters of “historical fact.” So
long as there is video evidence, the dissent reasons, the his-
torical facts are preserved and not debatable.
    We disagree. Historical facts “address[] questions of who
did what, when or where, how or why.” U.S. Bank N.A. v. Vil-
lage at Lakeridge, LLC, 138 S. Ct. 960, 966 (2018). The body
38                                                   No. 20-1754

camera recordings here answer the who, what, and where,
but they do not fully capture the how and why. Cf. Stinson v.
Gauger, 868 F.3d at 532 (dissenting opinion) (“Johnson blocks
an immediate appeal only when the district court’s order is
limited to pure questions of historical fact—in other words,
when the sole dispute is whether and how certain events or
action occurred.”). Here, the parties vigorously debate the
how and why. Not surprisingly so—videos, or portions of
them, can be viewed differently. (Consider, for example, the
contrasting interpretations of the videos between our dissent-
ing colleague and the district court.) Cf. Gant, 924 F.3d at
450-51 (concluding that video recordings did not amount to
“irrefutable evidence” of the facts).
    That leads us to the dissent’s point that Plumhoff, rather
than Johnson, controls here. In Plumhoff, the Court elucidated
a distinction between appealable legal issues and purely fac-
tual issues. 572 U.S. at 773. Johnson involved the question
whether the pretrial record “was sufficient to show a genuine
issue of fact for trial”—a factual issue. Id. at 307–08. The ques-
tion in Plumhoff, on the other hand, was whether the officers’
conduct violated the Fourth Amendment—a legal issue. Id.
   We do not disagree with this distinction. The majority here
parts ways with the dissent as to how the issue in this case is
characterized: what the dissent sees as a legal issue, the
majority views as a factual dispute precluding appellate juris-
diction. To the majority, the body camera videos leave critical
aspects of historical facts unresolved. Other cases from this
court have observed that disputes over historical facts can
preclude interlocutory appellate jurisdiction. See, e.g., Strand,
910 F.3d at 918 (recognizing “substantial factual dispute about
the circumstances and timing surrounding” an officer’s
No. 20-1754                                                   39

decision to shoot “precludes a ruling on qualified immunity
at this point”); Weinmann, 787 F.3d at 451 (ruling that “[t]he
existence of a factual dispute about the circumstances sur-
rounding [an officer]’s decision to fire on [the plaintiff’s de-
ceased] precludes a ruling on qualified immunity at this
point”); White, 509 F.3d at 837 (holding that the court lacked
jurisdiction to hear an officer’s interlocutory appeal because
legal arguments that the officer presented on appeal were
wholly dependent upon, and inseparable from, his reliance
on disputed facts). The dissent’s approach does not make
room for these precedents.
    Historical facts remain in dispute here. Recall that if Smith
showed empty hands and was surrendering, or if he was com-
plying with a previous order to get down on the ground, that
would affect factors critical to the officers’ decisions to use
deadly force. From a reasonable officer’s perspective, the im-
mediacy and degree of the threat, and whether the suspect
was actively resisting, could have sufficiently diminished so
that the totality of the circumstances did not warrant the use
of deadly force. Indeed, if Smith displayed empty hands be-
fore the shooting and was surrendering, he was complying
with commands and thus neutralizing the threat he posed.
Admittedly, Smith did not comply with Stahl’s orders to turn
around and to put up his hands. But Smith’s movement to get
on the ground could have been at least part of what officers
had ordered him to do 25 seconds before shots were fired.
    Threats can diminish, and resistance can decrease. If those
conditions have curtailed, a reasonable officer may not con-
clude that in these circumstances it was lawful to use deadly
force. See Strand, 910 F.3d at 915. “[A]n exercise of force that
is reasonable at one moment can become unreasonable in the
40                                                    No. 20-1754

next if the justification for the use of force has ceased.” Lytle v.
Bexar Cnty., 560 F.3d 404, 413 (5th Cir. 2009). See Lopez, 993
F.3d at 987 (stating “authoriz[ation] to use deadly force at one
moment … is not a blank check”). This court has cautioned
that “[w]hen an officer faces a situation in which he could jus-
tifiably shoot, he does not retain the right to shoot at any time
thereafter with impunity.” Ellis, 999 F.2d at 247. After all,
“[t]he circumstances might materially change,” for “[e]ven
though an officer may in one moment confront circumstances
in which he could constitutionally use deadly force, that does
not necessarily mean he may still constitutionally use deadly
force the next moment.” Horton, 883 F.3d at 950.
    We acknowledge the split-second decisions that Finkley
and Stahl had to make on the parking garage roof. See Graham,
490 U.S. at 396–97; Horton, 883 F.3d at 950. The events and the
speed at which they occurred here certainly implicates the
qualified immunity defense, and the burden rests on Smith to
disprove this affirmative defense. Jewett, 521 F.3d at 823. In
the ten seconds the officers were on the roof and approached
Smith—especially in the last four seconds as they moved
closer to Smith—the officers had to decide whether Smith’s
movements were threatening and whether he continued to re-
sist, as well as whether the use of deadly force was necessary.
    And to be sure, Smith put himself in this situation by not
surrendering earlier. A suspect can set dangerous events in
motion rendering it impossible to surrender without the risk
of lawful force being used against them. See Johnson, 576 F.3d
at 660. In certain circumstances officers may have no way to
ascertain a suspect’s intentions without risking their own
safety or the safety of others.
No. 20-1754                                                    41

     But if the officers could conclude that a suspect is surren-
dering and displaying a decreasing level of threat and
resistance, then the use of deadly force may no longer be jus-
tified. The events here preceding and during the shooting re-
main subject to interpretation, including the level of threat
Smith posed and how actively he was resisting. These ques-
tions are important to and inseparable from the qualified im-
munity decision.
    The perspective of each officer also may differ—from
Finkley’s perspective, Smith may have presented a continued
threat, but that may not be the same for Stahl. These videos
are “fairly open to varying interpretations.” Horton, 883 F.3d
at 944. We do not derive certainty from the video depictions
of the last four seconds before Smith was shot.
                               D.
    This case shows how jurisdiction over an interlocutory ap-
peal and the affirmative defense of qualified immunity can be
in tension. Qualified immunity permits officers to make mis-
takes as to what is legally allowed. The challenge is drawing
the contours of qualified immunity on interlocutory appeal
while resolving only abstract legal questions and not factual
disputes. Here, the jurisdictional standard prevails because
the factual disputes this record presents collapse into the mer-
its determination. Mitchell v. Forsyth does not preclude this
conclusion, either. There, the Court stated that qualified im-
munity is “effectively lost” if a case proceeds to trial, but that
does not mean such a defense is conclusively lost. That is be-
cause there is a presumption against interlocutory jurisdic-
tion, see 28 U.S.C. § 1291, and we are interpreting an exception
42                                                    No. 20-1754

to it. Mitchell, 472 U.S. at 527–29. And Mitchell makes room for
an exception such as here.
    To reach these questions would not properly reﬂect what
the collateral order doctrine seeks to do. See McKinney, 463
F.3d at 691 (citing Johnson, 415 U.S. at 316–17). “Mitchell de-
scribed an immunity appeal as ‘conceptually distinct from the
merits’ which the Court saw as an essential condition of inter-
locutory review.” Allman, 790 F.3d at 763 (citations omitted).
The framework allowing for interlocutory review of a quali-
fied immunity decision “breaks down if there is no separation
between the merits of the underlying lawsuit and the subject
matter of the collateral order being appealed.” Jones, 630 F.3d
at 679. To avoid this, the qualified immunity order must be
separable from the primary suit. Id. Given the factual disputes
in this record, though, little if anything separates the evalua-
tion of jurisdiction from deciding the merits.
    This is not a qualified immunity case in which we review
only the application of a legal standard to the antecedent facts.
See Hanson, 967 F.3d at 591. The officers here have not asked
us to clear away legal uncertainty to find the answer. See
Allman, 790 F.3d at 764. Rather, they effectively ask us to re-
solve what happened on August 31, 2017, at approximately 1
p.m. on the roof of the parking garage behind 2905 West Wis-
consin Avenue in Milwaukee. The officers’ arguments raise
the critical liability question of “who is in the right.” Id. Is it
the officers because Smith appeared to present a threat and
was actively resisting, or Smith because he appeared to be
surrendering and complying with a previous order? “An ap-
peal from a ruling on qualified immunity is not the time for
the resolution of disputed facts.” Weinmann, 787 F.3d at 446.
Because the record presents material factual disputes
No. 20-1754                                                     43

important to and inseparable from the qualiﬁed immunity
analysis, we dismiss this appeal for lack of jurisdiction.
                                E.
    This is not the ﬁnal word on qualiﬁed immunity for this
case. The district court’s decision stated (somewhat impre-
cisely) that the officers are not entitled to qualified immunity.
But that decision was a denial of the officers’ summary judg-
ment motion, which sought a ruling both that the use of
deadly force was lawful and protected by qualified immunity.
As described above, the qualified immunity determination is
intertwined with factual disputes concerning threat level and
surrender. So although the officers were not entitled to quali-
fied immunity at the summary judgment stage, the district
court’s decision essentially means that the affirmative defense
remains preserved for a later ruling.
    The existence of material factual disputes “precludes a rul-
ing on qualified immunity at this point.” See Strand, 910 F.3d
at 918–19; see also Warlick, 969 F.2d at 305–06 (“When the issue
of qualified immunity remains unresolved at the time of
trial, … the district court may properly use special interroga-
tories to allow the jury to determine disputed issues of fact
upon which the court can base its legal determination of qual-
ified immunity.” (citing Rakovich, 850 F.2d at 1202 n.15)). And
the qualified immunity defense, preserved for later determi-
nation, remains a legal decision for the district court. See Estate
of Escobedo v. Martin, 702 F.3d 388, 403–04 (7th Cir. 2012) (af-
firming the grant of qualified immunity after a jury finding
on a factual dispute).
44                                                 No. 20-1754

                              V.
    The defendant police officers here seek to appeal from a
district court decision and order which found genuine and
material factual disputes that cannot be separated from the
officers’ arguments seeking qualified immunity. See Johnson,
515 U.S. at 320. Therefore, we DISMISS for lack of appellate ju-
risdiction.
No. 20-1754                                                   45

    SYKES, Chief Judge, dissenting. The majority holds that
under Johnson v. Jones, 515 U.S. 304 (1995), we lack jurisdic-
tion to hear this qualiﬁed-immunity appeal. I respectfully
disagree. As I have explained elsewhere, the jurisdictional
limitation identiﬁed in Johnson is a narrow exception to the
general rule that a pretrial order denying qualiﬁed immuni-
ty is an immediately appealable ﬁnal order under 28 U.S.C.
§ 1291 and the collateral-order doctrine. See Stinson v.
Gauger, 868 F.3d 516, 529–34 (7th Cir. 2015) (Sykes, J., dis-
senting). Johnson does not block appellate jurisdiction here.
    To see why, it’s helpful to begin with the reasoning that
underlies the general rule. The Supreme Court held long ago
that qualiﬁed-immunity appeals ﬁt comfortably within the
collateral-order doctrine as established in Cohen v. Beneﬁcial
Industrial Loan Corp., 337 U.S. 541 (1949). Mitchell v. Forsyth,
472 U.S. 511, 527–30 (1985). As the Court explained in
Mitchell, under the Cohen framework, a pretrial ruling is
immediately appealable if the claim of right “cannot be
eﬀectively vindicated after the trial has occurred.” Id. at 525.
Mitchell held that orders denying qualiﬁed immunity satisfy
this requirement as a class. Id. at 525–26. Why? Because
qualiﬁed immunity is “an entitlement not to stand trial or
face the other burdens of litigation.” Id. at 526. It is “an
immunity from suit rather than a mere defense to liability[,]
and like an absolute immunity, it is eﬀectively lost if a case is
erroneously permitted to go to trial.” Id.
    The collateral-order doctrine has two additional re-
quirements: the pretrial order must “conclusively determine
the disputed question,” and the question must involve a
claim of right that is “separable from, and collateral to, rights
asserted in the action.” Id. at 527 (quotation marks omitted).
46                                                     No. 20-1754

Mitchell held that a pretrial order denying qualiﬁed immuni-
ty “easily meets these requirements.” Id. Why? Because “a
claim of immunity is conceptually distinct from the merits of
the plaintiﬀ’s claim that his rights have been violated.” Id. at
527–28.
    This is so even though the court’s resolution of the
qualiﬁed-immunity claim “will entail consideration of the
factual allegations that make up the plaintiﬀ’s claim for
relief.” Id. at 528. “[T]he same is true,” the Court explained,
“when a court must consider whether a prosecution is
barred by a claim of former jeopardy or whether a Con-
gressman is absolutely immune from suit because the com-
plained of conduct falls within the protections of the Speech
and Debate Clause.” Id.
       In holding these and similar issues of absolute
       immunity to be appealable under the collateral
       order doctrine, the Court has recognized that a
       question of immunity is separate from the mer-
       its of the underlying action for purposes of the
       Cohen test even though a reviewing court must
       consider the plaintiﬀ’s factual allegations in resolv-
       ing the immunity issue.
Id. at 528–29 (emphasis added) (citations omitted).
    The Court’s holding was thus categorical: The question of
qualiﬁed immunity is always conceptually separate from and
collateral to the merits of the underlying claim for relief.
Mitchell announced a general rule that qualiﬁed-immunity
rulings, no less than absolute-immunity rulings, are imme-
diately appealable.
No. 20-1754                                                     47

    Johnson did not alter this rule. Rather, the Court simply
recognized the unexceptional principle that “a defendant
[who is] entitled to invoke a qualiﬁed immunity defense[]
may not appeal a district court’s summary judgment order
insofar as that order determines whether or not the pretrial
record sets forth a ‘genuine’ issue of fact for trial.” 515 U.S. at
319–20 (emphasis added). As I explained in my Stinson
dissent, the qualifying phrase “insofar as” is important.
868 F.3d at 529 (Sykes, J., dissenting).
    Johnson involved a Fourth Amendment claim accusing
police oﬃcers of using excessive force during an arrest.
515 U.S. at 307. The plaintiﬀ alleged that the arresting oﬃc-
ers severely beat him, causing serious injuries. He sued ﬁve
oﬃcers but did not identify which ones actually beat him. Id.
Three of the oﬃcers sought summary judgment based on
qualiﬁed immunity, arguing that the plaintiﬀ lacked evi-
dence that they participated in the beating. Id. at 307–08. The
district judge denied the motion, relying on the oﬃcers’
deposition testimony that they were present at the arrest and
the plaintiﬀ’s deposition testimony that the arresting oﬃcers
beat him. Id. at 308. That evidence, the judge determined,
was enough to create a genuine factual dispute for trial
about whether the three oﬃcers were involved in the beat-
ing. Id. at 307–08.
    The Supreme Court held that the order was not immedi-
ately appealable because the judge did not rule on the
oﬃcers’ entitlement to qualiﬁed immunity; rather, the judge
simply identiﬁed a disputed question of historical fact—
whether the three oﬃcers participated in the beating—and
denied the summary-judgment motion on that basis. Id. at
313–14. The Court explained that an order denying summary
48                                                 No. 20-1754

judgment is not immediately appealable under the Mitchell
rule to the extent that it “determines only a question of
‘evidence suﬃciency,’ i.e., which facts a party may, or may
not, be able to prove at trial.” Id. at 313 (emphasis added).
That kind of ruling, “though entered in a ‘qualiﬁed immuni-
ty’ case,” is not a legal determination of the defendant’s
entitlement to immunity; it’s just a garden-variety summary-
judgment ruling about whether the evidentiary record
shows a merits-related factual dispute for trial. Id. Because
the judge held only that the evidentiary record “raised a
genuine issue of fact concerning [the oﬃcers’] involvement
in the alleged beating,” the order did not determine the
oﬃcers’ entitlement to immunity and thus was not appeala-
ble under § 1291 and Mitchell. Id.
    In Plumhoﬀ v. Rickard, 572 U.S. 765 (2014), the Court ex-
plained the limited nature of Johnson’s holding. Plumhoﬀ
involved litigation against police oﬃcers who ﬁred multiple
shots at a ﬂeeing car during a high-speed chase, killing the
driver and passenger. Id. at 768–70. The driver’s daughter
sued, alleging that the oﬃcers used excessive force in viola-
tion of the Fourth Amendment. The entire episode was
captured on video by the patrol car’s dashboard camera; the
video recording was in the record. Estate of Allen v. City of
W. Memphis, No. 05-2489, 2011 WL 197426, at *1 (W.D. Tenn.,
Jan. 20, 2011). Based on a review of that evidence, the district
judge rejected the oﬃcers’ qualiﬁed-immunity defense at
summary judgment. Id. at *10–11. The Sixth Circuit initially
dismissed the oﬃcers’ appeal for lack of appellate jurisdic-
tion under Johnson but later changed course, vacated the
dismissal order, and aﬃrmed the judge’s decision denying
qualiﬁed immunity. Plumhoﬀ, 572 U.S. at 770–71.
No. 20-1754                                                  49

    When the case reached the Supreme Court, the ﬁrst issue
for decision was the question of appellate jurisdiction. The
Court began by reinforcing the important principle that
because qualiﬁed immunity is an immunity from suit, not
merely a defense to liability, pretrial orders denying quali-
ﬁed immunity are immediately appealable under the
collateral-order doctrine. Id. at 771–72.
       This is so because such orders conclusively de-
       termine whether the defendant is entitled to
       immunity from suit; this immunity issue is
       both important and completely separate from
       the merits of the action, and this question
       could not be eﬀectively reviewed on appeal
       from a ﬁnal judgment because by that time the
       immunity from standing trial will have been ir-
       retrievably lost.
Id. at 772.
    The Court then addressed and rejected the plaintiﬀ’s ar-
gument that Johnson foreclosed immediate review of the
summary-judgment order. The order at issue in Johnson
merely identiﬁed a dispute of historical fact about whether
three of the defendant oﬃcers were actually involved in the
beating; that kind of “evidence suﬃciency” order “does not
present a legal question in the sense in which the term was
used in Mitchell.” Id. The order in Plumhoﬀ, the Court ex-
plained, was “nothing like the order in Johnson.” Id. at 773. It
did not simply identify a dispute of historical fact; the
relevant evidence about the car chase and shooting was
preserved on video and thus was not in dispute. And in
contrast to Johnson, the defendant oﬃcers did “not claim that
other oﬃcers were responsible for [the] shooting.” Id.
50                                                 No. 20-1754

“[R]ather, they contend[ed] that their conduct did not violate
the Fourth Amendment and, in any event, did not violate
clearly established law.” Id. In other words, the oﬃcers
admitted ﬁring shots at the ﬂeeing car but maintained that
their conduct was a lawful response to the driver’s danger-
ous ﬂight, and even if it was not, that a reasonable oﬃcer
would not have clearly understood that the shooting was
unlawful under the circumstances.
    The Court thus concluded that the oﬃcers had “raise[d]
legal issues [and] these issues [were] quite diﬀerent from
any purely factual issues that the trial court might confront if
the case were tried.” Id. Summing up its jurisdictional analy-
sis, the Court emphasized that “deciding legal issues of this
sort is a core responsibility of appellate courts.” Id. The
Court went on to hold that the oﬃcers’ use of lethal force
was a lawful response to the dangers posed by the driver’s
high-speed ﬂight. Id. at 775–77. Alternatively, the Court held
that qualiﬁed immunity shielded them from suit because a
reasonable oﬃcer would not have clearly understood that
using lethal force to end the chase was unconstitutional. Id.
at 778–80.
     Plumhoﬀ controls here, not Johnson. The historical facts
about what occurred before and during the shooting are
preserved on video and are not disputed. In contrast to
Johnson, Oﬃcers Finkley and Stahl admit that they, not other
oﬃcers, ﬁred the shots that injured Smith. And just like in
Plumhoﬀ, the oﬃcers argue that their use of force was a
lawful response to the circumstances facing them, and even
if it was not, that a reasonable oﬃcer would not have clearly
understood that using deadly force in these circumstances
was unconstitutional. All that remains is to apply the
No. 20-1754                                                         51

qualiﬁed-immunity standard to the video-recorded evidence
and make a legal determination about the oﬃcers’ entitle-
ment to immunity—that is, we need answer only the ques-
tion whether a reasonable oﬃcer would have clearly
understood that using lethal force in this situation was
unlawful. That’s no less true here than it was in Plumhoﬀ.
   Indeed, the district judge did just that: he reviewed the
video recordings in light of the legal standards for excessive-
force claims and qualiﬁed immunity and determined that
the evidence “does not show” that the oﬃcers “perceived”
or “reasonably believed” that Smith had or was reaching for
a gun when they ﬁred the shots that injured him. 1 Slightly
rephrased, the judge determined that a reasonable oﬃcer
faced with these circumstances would have known that
using deadly force was unlawful because Smith did not pose
an imminent threat of serious physical harm to others. The
judge accordingly held that “the oﬃcers are not entitled to
qualiﬁed immunity.”
   In short, the judge addressed and decided the paradig-
matic qualiﬁed-immunity question in a Fourth Amendment
case of this type: At the time of the shooting, would a rea-

1 The judge’s language is admittedly a bit imprecise. He framed the
qualiﬁed-immunity question by asking whether the evidence showed
that Oﬃcers Finkley and Stahl “perceived” or “reasonably believed” that
Smith had or was reaching for a gun and thus posed an imminent danger
to themselves or others. That’s not quite the right way to frame the
question. Qualiﬁed-immunity analysis does not ask what these oﬃcers
perceived or believed but rather what the proverbial “reasonable oﬃcer”
would have understood about the lawfulness of his actions if faced with
these circumstances. Despite the imprecision, there’s no doubt that the
judge made a legal ruling rejecting the oﬃcers’ claims of qualiﬁed
immunity.
52                                                No. 20-1754

sonable oﬃcer have clearly understood that the use of
deadly force in this situation was unlawful? As the Supreme
Court underscored in Plumhoﬀ, “deciding legal issues of this
sort is a core responsibility of appellate courts.” 572 U.S. at
773. For these reasons, Johnson does not apply. Appellate
jurisdiction is secure under Mitchell and Plumhoﬀ.
                          *    *   *
    In reaching a contrary result, my colleagues hold that the
oﬃcers’ claims of qualiﬁed immunity cannot be resolved
until a jury decides whether Smith posed an imminent threat
to their safety or the safety of others during the ten-second
period after they ascended the roof during this tense stand-
oﬀ—or more speciﬁcally, in the four seconds immediately
before the shooting when Smith gestured with empty hands,
palms out at waist height, then began a downward move-
ment reaching toward the ground behind the cube-shaped
air conditioner. Majority op. at 19–26. Smith says he was
surrendering. Oﬃcers Finkley and Stahl contend that he
could have been reaching for a gun behind the air condition-
er where their fellow oﬃcers told them he had been hiding.
My colleagues conclude that this disagreement precludes
appellate jurisdiction under Johnson.
    Respectfully, that conclusion misapplies Johnson and
well-established principles of qualiﬁed-immunity law. “The
doctrine of qualiﬁed immunity protects government oﬃcials
‘from liability for civil damages insofar as their conduct does
not violate clearly established statutory or constitutional
rights of which a reasonable person would have known.’”
Pearson v. Callahan, 555 U.S. 223, 231 (2009) (quoting Harlow
v. Fitzgerald, 457 U.S. 800, 818 (1982)). In announcing the
doctrine in Harlow, the Court explained that suits for dam-
No. 20-1754                                                   53

ages against public oﬃcials carry signiﬁcant social costs,
including “the expense[] of litigation, the diversion of oﬃcial
energy from pressing public issues, and the deterrence of
able citizens from acceptance of public oﬃce.” Harlow,
457 U.S. at 814. On the other side of the scale, the Court
recognized the importance of preserving a remedy against
oﬃcials who abuse governmental power: “In situations of
abuse of oﬃce, an action for damages may oﬀer the only
realistic avenue for vindication of constitutional guarantees.”
Id.
    To accommodate these competing interests, the Court
held that public oﬃcials are qualiﬁedly immune from per-
sonal suit for damages in order “to shield them from undue
interference with their duties and from potentially disabling
threats of liability.” Id. at 806. The immunity gives way,
however, if the public oﬃcial had fair notice at the time of
his actions that the conduct in question was unlawful.
“[W]hether an oﬃcial protected by qualiﬁed immunity may
be held personally liable for an allegedly unlawful oﬃcial
action generally turns on the objective legal reasonableness
of the action assessed in light of the legal rules that were
clearly established at the time it was taken.” Anderson v.
Creighton, 483 U.S. 635, 639 (1987) (quotation marks and
citation omitted).
    The familiar test for overcoming qualiﬁed immunity thus
has two parts: public oﬃcials are immune from suits for
damages under 42 U.S.C. § 1983 “unless (1) they violated a
federal statutory or constitutional right, and (2) the unlaw-
fulness of their conduct was clearly established at the time.”
District of Columbia v. Wesby, 138 S. Ct. 577, 589 (2018) (quota-
tion marks omitted). The second step of this framework
54                                                  No. 20-1754

carries a speciﬁcity requirement: a public oﬃcial “cannot be
said to have violated a clearly established right unless the
right’s contours were suﬃciently deﬁnite that any reasona-
ble oﬃcial in the defendant’s shoes would have understood
that he was violating it.” Plumhoﬀ, 572 U.S. at 778–79.
   The requirement of speciﬁcity sets a high bar for over-
coming an assertion of immunity. It’s not so strict that “a
case directly on point” is necessary, “but existing precedent
must have placed the statutory or constitutional question
beyond debate.” Ashcroft v. al-Kidd, 563 U.S. 731, 741 (2011).
Put slightly diﬀerently, a right is clearly established only if
“every reasonable oﬃcial would have understood that what
he is doing violates that right.” Taylor v. Barkes, 575 U.S. 822,
825 (2015) (quoting Reichle v. Howards, 566 U.S. 658, 664
(2012)). “This exacting standard ‘gives government oﬃcials
breathing room to make reasonable but mistaken judgments’
by ‘protect[ing] all but the plainly incompetent or those who
knowingly violate the law.’” City & Cnty. of San Francisco v.
Sheehan, 575 U.S. 600, 611 (2015) (quoting al-Kidd, 563 U.S. at
743). Qualiﬁed immunity thus “leaves ‘ample room for
mistaken judgments’ by police oﬃcers.” Payne v. Pauley,
337 F.3d 767, 776 (7th Cir. 2003) (quoting Malley v. Briggs,
475 U.S. 335, 343 (1986)).
    Immunity for reasonable mistakes “is especially im-
portant in the Fourth Amendment context, where the Court
has recognized that ‘it is sometimes diﬃcult for an oﬃcer to
determine how the relevant legal doctrine, here excessive
force, will apply to the factual situation the oﬃcer con-
fronts.’” Mullenix v. Luna, 577 U.S. 7, 12 (2015) (quoting
Saucier v. Katz, 533 U.S. 194, 205 (2001)). Excessive-force
claims arise in an area of the law “in which the result de-
No. 20-1754                                                55

pends very much on the facts of each case.” Id. at 13 (quota-
tion marks omitted). Fourth Amendment claims require an
objective analysis of the reasonableness of the oﬃcer’s
actions, Graham v. Connor, 490 U.S. 386, 397 (1989), and the
test for evaluating the objective reasonableness of an oﬃcer’s
use of force “does not always give a clear answer as to
whether a particular application of force will be deemed
excessive by the courts,” Saucier, 533 U.S. at 205 (discussing
Graham). Accordingly, “qualiﬁed immunity protects actions
in the ‘hazy border between excessive and acceptable force.’”
Mullenix, 577 U.S. at 18 (quoting Brosseau v. Haugen, 543 U.S.
194, 201 (2004)); see also Kisela v. Hughes, 138 S. Ct. 1148,
1152–53 (2018).
    Moreover, the Graham test for excessive-force claims is
itself deferential to the judgment of police oﬃcers in the
ﬁeld. The reasonableness of a particular use of force is
“judged from the perspective of a reasonable oﬃcer on the
scene, rather than with the 20/20 vision of hindsight,” and
“allow[s] for the fact that police oﬃcers are often forced to
make split-second judgments—in circumstances that are
tense, uncertain, and rapidly evolving—about the amount of
force that is necessary in a particular situation.” Graham,
490 U.S. at 396–97. So “in addition to the deference oﬃcers
receive on the underlying constitutional claim, qualiﬁed
immunity can apply in the event [that a] mistaken belief
[about the use of force] was reasonable” under the circum-
stances. Saucier, 533 U.S. at 206. Accordingly, police oﬃcers
get the beneﬁt of the doubt—“a kind of double deference”—
in excessive-force cases. Weinmann v. McClone, 787 F.3d 444,
450 (7th Cir. 2015). The combined eﬀect of the qualiﬁed-
immunity standard and the substantive Fourth Amendment
56                                                 No. 20-1754

standard protects them against suits arising from reasonable
mistakes of fact or law.
    Finally, it’s important to note that under Pearson, 555 U.S.
at 236, we have the discretion to skip the ﬁrst step in the
qualiﬁed-immunity framework and assume without decid-
ing that a constitutional violation occurred (or that a jury
might reasonably so conclude) and move directly to the
second step in the analysis. Taking this approach has the
virtue of focusing the court’s attention on the decisive ques-
tion: At the time of the challenged conduct and under the
circumstances then confronting the oﬃcer, would “every
‘reasonable oﬃcial … understand that what he is doing’ is
unlawful”? Wesby, 138 S. Ct. at 589 (quoting al-Kidd, 563 U.S.
at 741). The Supreme Court recently reminded us of the
importance of this doctrinal ﬂexibility: “[L]ower courts
‘should think hard, and then think hard again,’ before
addressing both qualiﬁed immunity and the merits of an
underlying constitutional claim.” Id. at 589 n.7 (quoting
Camreta v. Greene, 563 U.S. 692, 707 (2011)).
    Putting these principles together shows why the majority
is wrong to think that the legal issue of qualiﬁed immunity
cannot be decided until a jury determines whether Smith
was surrendering and thus was not an imminent threat.
Nothing turns on the answer to that question, not the merits
of the Fourth Amendment claim and certainly not the claim
of qualiﬁed immunity. The merits question—the objective
reasonableness of the oﬃcers’ actions—does not hinge on a
ﬁnding that Smith was, or was not, surrendering. “Not all
surrenders … are genuine, and the police are entitled to err
on the side of caution when faced with an uncertain or
threatening situation.” Johnson v. Scott, 576 F.3d 658, 659 (7th
No. 20-1754                                                          57

Cir. 2009). The key question is whether it was objectively
reasonable for the oﬃcers to interpret Smith’s hand gesture
and downward movement as a possible attempt to retrieve a
gun from behind the air conditioner where he had been
hiding.
    As I have explained, there’s no dispute of historical fact
that stands as an impediment to deciding that question; the
videos from the oﬃcers’ body cameras show us exactly what
happened. Based on the video evidence and the information
known to the oﬃcers when they arrived at the scene, the
situation was unquestionably tense, dangerous, and uncer-
tain. Oﬃcers Finkley and Stahl were forced to make a split-
second threat assessment. Unlike us (or a jury, for that
matter), they had to interpret what Smith was doing in real
time. We can play and replay the video recording, but the
oﬃcers had less than four seconds to interpret Smith’s
ambiguous movement toward the ground behind the air-
conditioning unit. Even if the oﬃcers misjudged the threat
(as we know, in hindsight, that they did), a mistake of fact
can be objectively reasonable under the circumstances and
thus not a Fourth Amendment violation. 2


2 In the majority’s view, the videos answer the “who, what, and where”
questions but “do not fully capture the how and why.” Majority op. at
37–38. On the contrary, the videos show exactly how Smith gestured with
his hands—waist high, empty, palms open—and then began to move
toward the ground. The body cameras captured the entire event, and
there’s no dispute about the authenticity or accuracy of the recordings.
There’s no material dispute about the why question either. There was no
gun behind the air conditioner, as the oﬃcers learned immediately after
the shooting, so they were in fact mistaken about why Smith was
bending down. My colleagues are therefore wrong to characterize this
appeal as “eﬀectively ask[ing] us to resolve what happened on
58                                                          No. 20-1754

    Perhaps more importantly, however, under Pearson we
can skip the ﬁrst step in the qualiﬁed-immunity framework
and proceed directly to the second step in the analysis. Even
if we assume for present purposes that the shooting was an
excessive use of force (or that a reasonable jury could so
conclude), the oﬃcers remain protected by qualiﬁed immun-
ity if their mistake in judgment about the lawfulness of their
conduct was reasonable under the circumstances. So the key
question is this: Would every reasonable oﬃcer have recog-
nized that using lethal force was unlawful in this speciﬁc
situation?
    That’s the core qualiﬁed-immunity inquiry, and it is a le-
gal question for the court. But the majority does not address
it, holding instead that we lack jurisdiction to review the
judge’s order denying the oﬃcers’ claims of qualiﬁed im-
munity. Yet the majority also says, confusingly, that the
qualiﬁed-immunity defense “remains preserved for a later
ruling.” Majority op. at 43. How can that be? The district
judge ruled unambiguously that “the oﬃcers are not entitled

August 31, 2017, at approximately 1 p.m. on the roof of the parking
garage behind 2905 West Wisconsin Avenue in Milwaukee.” Id. at 42. We
know every fact about what happened; it’s on tape.
    What remains for decision is whether the oﬃcers’ misinterpretation
of Smith’s movement was a mistake that a reasonable oﬃcer might
make, judged objectively from the standpoint of an oﬃcer who was
forced to make a split-second threat assessment in the pressure of this
highly uncertain moment, not 20/20 hindsight. Put slightly diﬀerently,
the question is whether every reasonable oﬃcer would have recognized
that Smith was not reaching for a gun. That’s the heart of the qualiﬁed-
immunity defense in this case, and it’s a legal question for the court that
needs no further factual development.
No. 20-1754                                                         59

to qualiﬁed immunity.” 3 The court’s jurisdictional dismissal
leaves that ruling undisturbed. So unless the judge changes
his mind, the case will proceed to trial on the merits and the
oﬃcers’ claims of immunity will be irretrievably lost.
                              *   *    *
    There is no jurisdictional bar, as I have explained, so we
may—indeed, must—decide the qualiﬁed-immunity ques-
tion. Based on my review of the uncontroverted evidence,
especially the body-camera videos, I would reverse and
remand for entry of judgment for the oﬃcers based on
qualiﬁed immunity.
    The record includes the following undisputed evidence:
Oﬃcers Ferrell and Wenzel responded to a “man with a
gun” dispatch, and when they arrived at the scene, Smith—
who matched the description in the dispatch—ﬂed on foot.
As he ran, he kept his left hand over his left pants pocket,
appearing to hold an L-shaped bulky object in place. Based
on their training and experience, the oﬃcers thought the
bulky object was a gun and gave chase. Smith initially
eluded them, ran down an alley, and climbed up a set of
stairs onto a roof. Oﬃcers Ferrell and Wenzel caught up and
found him hiding behind a waist-high, cube-shaped air
conditioner on the roof (one of two). They took up secure
positions on the stairs, pointed their guns at him, and re-
peatedly commanded him to show his hands and surrender.


3 I disagree with my colleagues that the judge expressed his legal
conclusion “somewhat imprecisely.” Id. at 43. As I have explained, some
of the judge’s language is imprecise—notably, his articulation of the
qualiﬁed-immunity standard—but his bottom-line ruling rejecting the
defense is clear.
60                                                No. 20-1754

Smith did not comply. Rather, he peeked around the air
conditioner, stood up, and began to pace around on the far
side of the roof, refusing their continued commands to show
his hands and give up.
    Oﬃcers Finkley and Stahl responded to the “man with a
gun” dispatch a few minutes behind Oﬃcers Ferrell and
Wenzel. When they arrived at the stairs, they were told that
the suspect was on the roof. As they climbed the stairs,
Finkley asked if the suspect had a gun in his hand. Ferrell
replied: “[H]e doesn’t have a gun in his hand but he was
hiding behind the AC unit.” Oﬃcers Finkley and Stahl
climbed onto the roof, guns drawn, and commanded Smith
to put his hands in the air and turn around. Smith did not
comply. Instead, he remained where he was beyond the two
air-conditioning units, facing the oﬃcers with his hands
down at his side. The oﬃcers moved toward him, continuing
their commands to put his hands in the air. Then, immedi-
ately before the shooting, Smith made the ambiguous ges-
ture that my colleagues say a jury must interpret: he
stretched his hands out slightly, palms open at waist height,
then began to lean forward and down toward the ground
behind the air conditioner nearest him. The oﬃcers ﬁred
three shots in rapid succession, hitting Smith and causing
serious injuries. Finkley ﬁred the ﬁrst and third shots; Stahl
ﬁred the second. Only ten seconds passed from the moment
the oﬃcers ascended the roof to the end of the shooting.
Smith’s gesture and the three gunshots took just four sec-
onds.
    We know in hindsight that the oﬃcers misinterpreted
Smith’s gesture. He was not reaching for a gun behind the
air conditioner. But their split-second mistake in judgment
No. 20-1754                                                            61

was not unreasonable given the high-pressure, uncertain,
and dangerous situation before them. It is not possible to say
that every reasonable oﬃcer would have understood that
Smith was not a threat and that using deadly force was
therefore unconstitutional under the Graham standard. 4
    “It is well established that a police oﬃcer may not con-
tinue to use force against a suspect who is subdued and
complying with the oﬃcer’s orders. But that principle de-
pends critically on the fact that the suspect is indeed sub-
dued.” Johnson, 576 F.3d at 660 (citations omitted). The law
does not require an oﬃcer to “take [an] apparent surrender
at face value” if the circumstances leave “uncertainties in the
situation that faced him.” Id. at 660–61. Oﬃcers Finkley and
Stahl had only a second or two to decide if Smith’s move-
ment meant that he was reaching for a gun or surrendering.
An error in judgment could have cost them their lives. Given
the uncertainties and fraught circumstances they faced, their
mistake in judgment was one that a reasonable oﬃcer might
make.
   Qualiﬁed immunity protects oﬃcers from suits arising
from their reasonable mistakes of fact and law—especially

4 My colleagues say that they “do not derive certainty from the video
depictions of the last four seconds before Smith was shot” because the
events “preceding and during the shooting remain subject to interpreta-
tion.” Id. at 41. That Smith’s hand gesture and downward movement
were ambiguous—i.e., “subject to interpretation”—supports the oﬃcers’
claims of qualiﬁed immunity. Their split-second mistake in judgment
does not expose them to trial and possible liability unless the court can
say that every reasonable oﬃcer would have known that he was not
reaching for a gun. If the majority is uncertain about how to interpret
Smith’s actions, then it’s not possible to say that every reasonable oﬃcer
would have recognized that he was not reaching for a gun.
62                                              No. 20-1754

where, as here, the circumstances require a split-second
threat assessment in a tense “man with a gun” confrontation.
Oﬃcers Finkley and Stahl are entitled to qualiﬁed immunity.
Accordingly, I respectfully dissent.